Case 1:20-cv-02326-AT Document18 Filed

THE LAW OFFICES OF SCOTT | 2°ce™8!

ELECTRONICALLY FILED
34-18 Northern Blvd., Ste. B28 Tel: (929) 344-5545 ff noc #:

Long Island City, NY 11101 Fax: (929) 344-5546 | naTR FILED: 8/3/2020

 

August 2, 2020

Hon. Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street, Courtroom 15D
New York, New York 10007

By ECF

Re: Gonzalez v. Citusa Park Avenue, LLC
Case No. 20 CV 2326 (AT) (KHP)

Dear Judge Torres:

This firm represents the Plaintiff, Luis Gonzalez, in the above-referenced action. Pursuant
to Rule I(C) of this Court’s Individual Practices, I am writing to request an extension of the
deadline to submit a letter-motion requesting Cheeks approval of the parties’ settlement agreement
in this matter. The current deadline is August 5, 2020, and Plaintiff respectfully requests that this
deadline be extended to August 14, 2020. Plaintiff requires additional time to review certain edits
recently proposed by Defendant before finalizing the settlement agreement. This is the first request
for an extension of this deadline. Defendant does not oppose the requested extension.

Respectfully submitted,

/s/ Scott Caplan

Scott Caplan

GRANTED. The time for the parties to submit their motion requesting
approval of the settlement agreement is EXTENDED to August 14,
2020.

SO ORDERED. O}-

Dated: August 3, 2020
New York, New York ANALISA. TORRES
United States District Judge

 
